DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 30-34 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
The claims now contain the following inventions:
Group I. Claims 1-28 and 30, drawn to a perfusion bioreactor suitable for use in the preparation of a bone tissue graft segment comprising: a) a graft chamber comprising a graft chamber floor; and b) an equilibration chamber comprising an equilibration chamber floor and, wherein the equilibration chamber is in fluid communication with the graft chamber, wherein the bioreactor is configured such that fluid enters into the equilibration chamber generally perpendicular to the equilibration chamber floor and the graft chamber floor, classified in C12M29/10.
Group II. Claims 31-33, drawn to a method of preparing a tissue graft comprising: a) providing a perfusion bioreactor comprising a graft chamber and an equilibration chamber; b) obtaining a scaffold, wherein the scaffold has a size and shape corresponding to a model of a tissue portion to be produced, repaired, or replaced; c) applying one or more population of cells to the scaffold; and d) culturing the cells on the scaffold within the perfusion bioreactor to form a tissue graft segment, classified in C12N5/0607.
Group III. Claim 34, drawn to a method of manufacturing a perfusion bioreactor, wherein the perfusion bioreactor comprises a graft chamber and an equilibrium chamber, classified in B29C3/3835.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, a method of preparing a tissue graft such that cells are seeded on a scaffold and cultured in a bioreactor can be commonly used with a different bioreactor, and is accomplished using a pipette, a scaffold, and a bioreactor. The method also can be accomplished with a different bioreactor such as those that do not have diffusion frits or flow entering perpendicular to the floor as claimed in the apparatus claims.

Inventions I and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, this method of manufacturing a perfusion bioreactor can be applied in principle to making a different perfusion bioreactor with two chambers. This process of making can also produce bioreactors that do not have the frits and perpendicular flow of Invention I.

Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed do not comprise similar scope as Invention III is a method of preparing a tissue graft for growth in a bioreactor, while Invention IV is a method of manufacturing a bioreactor. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 31-34 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Information Disclosure Statement
	Foreign reference WO 2014/037713, related to foreign reference JP 2015-528340, was not listed on an IDS.

Claim Objections
Claims 10-13 are objected to because of the following informalities:  
Regarding claims 10-13, claims 10 and 12 use the phrase “custom designed” while claims 11 and 13 use the phrase “custom-designed”. Please choose one spelling or the other for consistency.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a sealing device capable of preventing fluid leakage” in claim 25.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 25 is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification as filed shows that the following appears to be the corresponding structures, materials, or acts described in the specification as filed for the following 35 U.S.C. § 112(f) limitations:
“a sealing device” – one or more O-rings or gaskets (instant specification, paragraph [0025])
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
	The previous 112(b) rejection is withdrawn in light of the amendments.

Claim Rejections - 35 USC § 102 | § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7-9, 14-15, 18, 21-23, 26, and 30 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Deplano et al. (WO 2012/104437), cited as U.S. Pat. Appl. Pub. No. 2014/0030762 in the IDS filed on 25 April 2019 or, in the alternative, under 35 U.S.C. 103 as obvious over Deplano et al. (WO 2012/104437), cited as U.S. Pat. Appl. Pub. No. 2014/0030762 in the IDS filed on 25 April 2019 in view of Grayson et al. (Tissue Eng. Part A 14(11), 1809-1820 (2008)), also cited in the IDS filed on 25 April 2019.
Regarding claim 1, Deplano et al. teach a perfusion bioreactor suitable for use in the preparation of a tissue graft segment comprising: a graft chamber comprising a graft chamber floor and an equilibration chamber, comprising an equilibration chamber floor and wherein the equilibration chamber is in fluid communication with the graft chamber;
wherein the bioreactor is configured such that the fluid enters into the equilibration chamber generally perpendicular to the equilibration chamber floor and the graft chamber floor. Deplano et al. at paragraphs [0024], [0051] to [0053], [0101], and [0102]; for amendments see also Figs. 5-6; paragraph [0075] “inlet grating (22)”; paragraph [0108], “a third flow zone (33)”; paragraph [0108], “a leak tight bottom side (331)”).
Even if Deplano et al. were not to disclose the limitation “wherein the bioreactor is configured such that the fluid enters into the equilibration chamber generally perpendicular to the equilibration chamber floor and the graft chamber floor”, Grayson et al. has a similar perpendicular orientation to the flow of the fluid shown in Figure 1A.
In the analogous art of perfusion bioreactor chambers, it would have been obvious to one skilled in the art before the effective filing date to modify the way that the fluid enters the equilibration chamber to be perpendicular to the bottom of the chamber floor in order to have shear forces flow in the correct direction for the tissue construct.
Regarding claim 2, Deplano et al. teach that the graft chamber is configured to accommodate a tissue graft segment. Deplano et al. at paragraphs [0057] to [0060].
Regarding claim 7, Deplano et al. teach a fluid reservoir and an aperture fluidly connecting the fluid reservoir and the graft chamber. Deplano et al. at paragraphs [0056], [0075] to [0077], [0079], and [0081].
Regarding claim 8, Deplano et al. teach that the graft chamber is disposed adjacent to the equilibration chamber. Deplano et al. at paragraphs [0076], [0077], and [0079].
Regarding claim 9, Deplano et al. teach a fluid pump and one or more tubes fluidly connecting the inlet and the outlet to the pump thereby providing a fluid circuit. Deplano et al. at paragraphs [0054], [0056], [0080], and [0088].
Regarding claims 14 and 15, the manner of operating a claimed apparatus, i.e., to prepare a tissue graft segment of a specific thickness, does not patentably distinguish a claimed apparatus from the prior art. M.P.E.P. § 2114.
Regarding claim 18, Deplano et al. teach that the equilibration chamber comprises a flat floor. Deplano et al. at Figure 3.
Regarding claim 21, Deplano et al. teach that the equilibration chamber comprises one or more diffusion frits. Deplano et al. at paragraph [0102].
Regarding claim 22, Deplano et al. teach that the equilibration chamber comprises an insert to maintain the dimensions of the equilibration chamber and/or maintain fluid flow
through the perfusion bioreactor. Deplano et al. at paragraph [0085], [0100] to [0103], and
[0107].
Regarding claim 23, Deplano et al. teach that the graft chamber comprises an insert to
maintain the size and dimensions of the graft chamber and equilibration chamber and/or maintain
fluid flow through the perfusion bioreactor. Deplano et al. at paragraphs [0049] and [0078].
Regarding claim 26, Deplano et al. teach a peristaltic pump. Deplano et al. at paragraph
[0080].
	Regarding claim 30, Deplano et al. teach a perfusion bioreactor suitable for use in the preparation of a bone tissue graft segment comprising: a graft chamber; and equilibration chamber in fluid communication with the graft chamber; wherein the equilibration chamber comprises diffusion frits configured to redirect and/or redistribute fluid in the perfusion bioreactor chamber. For the perfusion bioreactor, see Deplano et al. at paragraphs [0024], [0051] to [0053], [0101], and [0102]. For the diffusion frits, see Deplano et al. at paragraph [0102].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 19 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Deplano et al. (WO 2012/104437), cited as U.S. Pat. Appl. Pub. No. 2014/0030762 in the IDS filed on 25 April 2019, as applied to claims 1, 2, 7 to 9, 14, 15, 18, 21 to 23, and 26 supra, or, in the alternative, under 35 U.S.C. 103 as obvious over Deplano et al. (WO 2012/104437), cited as U.S. Pat. Appl. Pub. No. 2014/0030762 in the IDS filed on 25 April 2019 in view of Grayson et al. (Tissue Eng. Part A 14(11), 1809-1820 (2008)), also cited in the IDS filed on 25 April 2019.
Regarding claim 19, while Deplano et al. do not teach that the equilibrium chamber comprises a tapered floor, Deplano et al. do teach other chambers with tapered floors. Deplano et al. at paragraph [0070]. It would have been prima facie obvious for one of ordinary skill in the art to modify the equilibrium chamber comprise a tapered floor in order to modify the hydrodynamics of fluid flow. Deplano et al. at paragraphs [0019] and [0162].
Regarding claim 20, the angle of the taper is merely a design choice that would have been prima facie obvious for one of ordinary skill in the art in order to modify the hydrodynamics of fluid flow.

Claims 3, 10-13, and 16-17 are rejected under 35 U.S.C. § 103 as being unpatentable over Deplano et al. (WO 2012/104437), cited as U.S. Pat. Appl. Pub. No. 2014/0030762 in the IDS filed on 25 April 2019, as applied to claims 1, 2, 7 to 9, 14, 15, 18, 21 to 23, and 26 supra, in view of Vunjak-Novakovic et al. (U.S. Pat. Appl. Pub. No. 2012/0035742), also cited in the IDS filed on 25 April 2019, or, in the alternative, under 35 U.S.C. 103 as obvious over Deplano et al. (WO 2012/104437), cited as U.S. Pat. Appl. Pub. No. 2014/0030762 in the IDS filed on 25 April 2019 in view of Grayson et al. (Tissue Eng. Part A 14(11), 1809-1820 (2008)), also cited in the IDS filed on 25 April 2019 further in view of Vunjak-Novakovic et al. (U.S. Pat. Appl. Pub. No. 2012/0035742), also cited in the IDS filed on 25 April 2019.
Regarding claim 3, Deplano et al. do not specifically teach a graft chamber insert
configured to accommodate a tissue graft segment. However, Vunjak-Novakovic et al. teach a
graft chamber with a graft chamber insert configured to accommodate a tissue graft segment.
Vunjak-Novakovic et al. at Abstract. It would have been prima facie obvious for one of ordinary
skill in the art to modify the bioreactor of Deplano et al. to include a graft chamber insert
configured to accommodate a tissue graft segment as taught by Vunjak-Novakovic et al. in order
to hold and retain the tissue graft segment during perfusion. Vunjak-Novakovic et al. at
paragraph [0037].
Regarding claims 10 to 13, 16, and 17, Vunjak-Novakovic et al. teach the use of medical
imaging, computerized tomography, and computer-assisted design to custom-design various
pieces of the perfusion bioreactor. Vunjak-Novakovic et al. at paragraphs [0032], [0036],
[0038], and [0040].

Claims 4 to 6, 24, 25, and 27 to 28 are rejected under 35 U.S.C. § 103 as being
unpatentable over Deplano et al. (WO 2012/104437), cited as U.S. Pat. Appl. Pub. No.
2014/0030762 in the IDS filed on 25 April 2019, as applied to claims 1, 2, 7 to 9, 14, 15, 18, 21 to 23, and 26 supra, in view of Grayson et al. (Tissue Eng. Part A 14(11), 1809-1820 (2008)),
also cited in the IDS filed on 25 April 2019.
Regarding claims 4 and 5, as explained supra Deplano et al. teach that the perfusion
bioreactor comprises a graft chamber, an equilibration chamber, an inlet, a fluid channel defining
a fluid path between the inlet and the equilibration chamber, a fluid reservoir, an aperture fluidly
connected to the fluid reservoir and the graft chamber, and an outlet. Deplano et al. do not
explicitly teach that the bioreactor comprises a bottom portion and a top portion and that these
various elements are distributed within the top and bottom portions. However, Grayson et al.
teach a perfusion bioreactor comprising a bottom portion and a top portion with these various
elements are distributed within the top and bottom portions. Grayson et al. at page 3 and Figure
1. Not only are separation and rearrangement of parts prima facie obvious to one of ordinary
skill in the art, M.P.E.P. § 2144.04, but it would also have been prima facie obvious to one of
ordinary skill in the art to modify the disclosure of Deplano et al. as taught by Grayson et al.
because it would make the bioreactor easier to disassemble and clean.
Regarding claims 6 and 24, Grayson et al. teach fastening with screws. Grayson et al. at Figure 1.
Regarding claims 25 and 27, Grayson et al. teach a sealing device comprising
silicone gaskets situated between the top and bottom portions, which meet the claimed limitation
of “a sealing device capable of preventing fluid leakage from between the bottom and top portions”. Grayson et al. at page 3.
Regarding claim 28, making elements integral, i.e., unitary, would have been prima facie
obvious for one of ordinary skill in the art. M.P.E.P. § 2144.04.

Additional Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen (CN 202099292) (machine translation) – This invention is a perfusion bioreactor for bone grafts.

Response to Arguments
Applicant’s arguments filed on June 27, 2022 with respect to the claims have been fully considered but are either not persuasive or moot in view of the new grounds of rejection.

	Regarding amendments to claim 1 and the arguments about Deplano et al., Deplano does comprise both a graft chamber floor and an equilibration chamber floor, as cited above. The figure annotated below, shows the elements 22 and 331 satisfy these requirements.

    PNG
    media_image1.png
    535
    470
    media_image1.png
    Greyscale

Deplano, annotated Fig. 4

	Furthermore, claim 1’s fluid entering the equilibration chamber generally perpendicular to the equilibration chamber floor and the graft chamber floor is also disclosed. Figure 6 of Deplano, annotated below, shows an arrow where the equilibration chamber has fluid entering from the bottom of the chamber to the top of the chamber, perpendicular to the floor of the equilibration chamber and the floor of the graft chamber.

    PNG
    media_image2.png
    526
    462
    media_image2.png
    Greyscale

Deplano, annotated Fig. 6

	In addition, even barring Deplano as a reference for fluid flow, Grayson has a similar perpendicular orientation to the flow of the fluid shown in Figure 1A, below.

    PNG
    media_image3.png
    426
    283
    media_image3.png
    Greyscale

Grayson, Fig. 1A

In total, the current amendments are not substantial enough yet to overcome the prior art.

Conclusion
	No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.G.E./Examiner, Art Unit 1799                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799